FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         February 18, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                          No. 20-7022
                                                  (D.C. No. 6:19-CR-00083-RAW-1)
 ZACHARY GAGE PEBLEY, a/k/a                                  (E.D. Okla.)
 Zackary Gage Pebley,

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges.**
                  _________________________________

      Defendant-Appellant Zachary Pebley appeals from his conviction for bank

robbery, 18 U.S.C. §§ 2113(a) and (d), and using, carrying, and brandishing a firearm

during and in relation to a crime of violence, 18 U.S.C. § 924(c)(1)(A)(ii). He was

sentenced to 63 months on the bank robbery conviction and 84 months,

consecutively, on the firearm conviction, as well as supervised release terms. At the

center of trial was the identity of the bank robber. On appeal, Mr. Pebley argues that


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
the district court erred in admitting three recorded excerpts of telephone calls made

by him while an inmate at the Carter County jail in Oklahoma. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



                                       Background

       On October 15, 2019, a man entered a Bank of the West, pointed a gun at the bank

teller, and yelled “[g]ive me the money.” 2 R. 61–62. The man handed the teller a white

pillowcase and she filled it with more than $3,000 in cash. A witness described the

robber as a white male wearing a blue shirt and blue jeans. His face was covered with a

bandana, he wore glasses and a hat, and he carried what appeared to be a nickel-plated

.380-caliber pistol. After getting the money, the robber exited the bank.

       Outside the bank, Taber Knight witnessed a man carrying a bag running across a

parking lot. Mr. Knight saw him run to a creek, fall in, and get out with wet pants. Mr.

Knight began following the man across the creek because he suspected the man had taken

a woman’s purse. When Mr. Knight caught up to him, the man threw the bag at Mr.

Knight spilling money on the ground. Mr. Knight proceeded to hit him several times

because Mr. Knight believed he was reaching for a knife. After knocking the man out,

Mr. Knight collected the money, returned to the parking lot, and handed the bag over to

the police. Later, Mr. Knight identified this man as Mr. Pebley.

       Police officers began searching the area with a K-9 unit and eventually discovered

Mr. Pebley hiding under an RV. Mr. Pebley was wearing jeans that were wet and muddy,

and officers recovered a hat, ten-dollar bill, .380-caliber pistol, and blue shirt. Moreover,

                                              2
officers discovered an abandoned truck left with the motor running in a nearby parking

lot. The truck had a pillow in the front seat without a pillowcase, and officers found a

credit card and driver’s license with Robert Nichols’ name on them.

       During trial, the government presented testimony from Traci Goodwin, who had

been with Mr. Nichols and Mr. Pebley before the robbery. She testified that the men had

been at her house doing work and that Mr. Nichols had brought a silver and black gun.

Ms. Goodwin also loaned Mr. Pebley a shirt, which matched the one recovered by the

police. After they were done working, they all left in Mr. Nichols’ truck and dropped Mr.

Nichols off at his mother’s home. Mr. Pebley then drove Ms. Goodwin and her

roommate to the store in Mr. Nichols’ truck and agreed to pick them up after they were

done shopping. Mr. Pebley did not return.

       Following his arrest, Mr. Pebley was booked into Carter County jail. While he

was detained at the jail, three calls were placed using Mr. Pebley’s identification number.

In the first call (Gov. Ex. 59), the speaker stated that he had not been knocked out and

had a bag full of money. In the second call (Gov. Ex. 60), the speaker said he was alone

and drove there in a truck. In the third call (Gov. Ex. 61), the speaker said the

government had everything, including the gun and money. FBI agent Steve West

identified the speaker as Mr. Pebley.

       The government sought to admit these recordings at trial and called two witnesses

to lay a foundation: FBI agent West and Melissa Darter, the Carter County Sherriff’s

Office administrative assistant. Ms. Darter testified about the jail’s procedures regarding

the recording of inmate’s phone calls. She stated that each inmate has an identification

                                             3
number which he or she must enter in order to make a phone call. Ms. Darter explained

that inmate calls are recorded, and the recordings are stored by a third party, City Tele

Coin. She accesses the recordings from City Tele Coin’s systems by entering the inmate

identification number. Then she can copy the recordings onto a disk, as she did in this

case. She ultimately testified that the recording system works properly and accurately

and that she did not make any alterations or deletions to the disk she provided to agent

West. She did note, however, that she does not know how City Tele Coin stores the

information or how they gather and send her the recordings. Agent West’s testimony

regarding the recordings focused on identifying the speaker as Mr. Pebley. He was able

to identify Mr. Pebley’s voice based on a conversation they had during a three-hour drive

while transporting Mr. Pebley.

       When the government moved to admit the recordings, Mr. Pebley objected, in

part, because there was a lack of authentication and problematic chain of custody. He

argued that there was no evidence showing that inmates were restricted from using

another inmate’s identification number. He further noted that there was no evidence

showing how City Tele Coin stored the records and whether that method was reliable.

The district court overruled the objection.



                                        Discussion

       Mr. Pebley argues that the district court erred in admitting the phone

recordings because there was inadequate authentication and chain of custody. We



                                              4
review the district court’s admission of these recordings for abuse of discretion.

United States v. Thomas, 749 F.3d 1302, 1310 (10th Cir. 2014).

      Federal Rule of Evidence 901 provides that a party seeking to admit an item of

evidence “must produce evidence sufficient to support a finding that the item is what

the proponent claims it is.” In the context of phone recordings, we have “adopted a

flexible approach” when determining whether the proponent of the evidence has laid

sufficient foundation. United States v. Green, 175 F.3d 822, 829–30 (10th Cir.

1999). We consider various nondispositive factors including whether the device is

capable of recording the conversation, whether the speakers are identified, and

whether the recording has been altered, to name a few. Id. at 830 n.3 (citing United

States v. McKeever, 169 F. Supp. 426 (S.D.N.Y. 1958), for the list of factors). Chain

of custody is a related process that helps establish authentication when evidence “is

not readily identifiable and is susceptible to tampering or contamination.” Thomas,

749 F.3d at 1310. We do not require a perfect chain of custody in order for evidence

to be admissible, and deficiencies in the chain generally “bear on the weight of the

evidence rather than its admissibility.” Id. Ultimately, we will not reverse the

district court’s ruling “unless the foundation was clearly insufficient” to ensure the

recording’s accuracy. Green, 175 F.3d at 830 (citation omitted).

      At the outset, Mr. Pebley does not appear to suggest that the recorded phone

conversations were involuntary or that the system was incapable of recording the

conversation. See id. at 830 n.3 (factors 1 and 7). Mr. Pebley was also identified as

the speaker based on agent West’s familiarity with his voice and because Mr.

                                           5
Pebley’s inmate identification number was associated with the call. See id. (factor

6). Finally, Ms. Darter testified that she did not alter the recordings in any way nor

did she even listen to the recordings. See id. (factor 4). Indeed, Mr. Pebley does not

really contend that the recordings have been altered, and we do not require the

government “to eliminate absolutely the possibility of alteration.” United States v.

Wood, 695 F.2d 459, 463 (10th Cir. 1982).

      Mr. Pebley relies on two cases: United States v. Bush, 405 F.3d 909 (10th Cir.

2005), and United States v. Smith, 692 F.2d 693 (10th Cir. 1982). In Bush, this court

upheld the admission of a recorded conversation between a detective and the

defendant because the detective was able to identify the defendant’s voice. 405 F.3d

at 918–19. We stated that voice identification is appropriate under Rule 901 and that

“[s]uch voice identification need only rise to the level of minimal familiarity.” Id. at

919. Although establishing foundation was more straightforward in Bush given the

detective’s personal involvement in the call, it still supports agent West’s ability to

identify Mr. Pebley in this case. In Smith, this court reviewed extensive foundation

evidence from multiple sources and concluded that the district court did not abuse its

discretion. 692 F.2d at 698. In so doing, the court did not set a floor suggesting that

less evidence of foundation is necessarily insufficient.

      Mr. Pebley also relies on out-of-circuit cases where the proponents provided

testimony from third-party vendors explaining their recording and storage processes.

See, e.g., United States v. Johnson, 943 F.3d 214, 220–21 (5th Cir. 2019). He relies

principally on the Fifth Circuit’s approach that requires showing “the competency of

                                            6
the operator, the fidelity of the recording equipment, the absence of material

deletions, additions, or alterations . . . , and the identification of the relevant

speakers.” United States v. Biggins, 551 F.2d 64, 66 (5th Cir. 1977). A strict

application of those factors could be read as requiring testimony from a Tele City

Coin witness in this case. However, not only does the Fifth Circuit flexibly apply

these factors, see Johnson, 943 F.3d at 220, but we have also “specifically rejected

the adoption of ‘inflexible foundation criteria . . . .’” United States v. Jones, 730

F.2d 593, 597 (10th Cir. 1984) (brackets and citation omitted). While it certainly

would have been helpful to have a City Tele Coin witness testify, this chain-of-

custody gap goes to the evidence’s weight, not its admissibility. Thomas, 749 F.3d at

1310. Ms. Darter’s description of the jail’s recording process and agent West’s voice

identification were enough to ensure the recordings’ reliability.

       AFFIRMED.


                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                              7